UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4904
JAMES E. BUONASERA,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4907
TERRY LEE SHAMBLIN, JR.,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4940
JONATHAN H. BUONASERA,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-99-124)

                  Submitted: December 29, 2000

                      Decided: January 19, 2001

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.
2                    UNITED STATES v. BUONASERA
Affirmed by unpublished per curiam opinion.


                             COUNSEL

Clinton W. Smith, Charleston, South Carolina, for Appellants.
Rebecca A. Betts, United States Attorney, Steven I. Loew, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jonathan Buonasera, James Buonasera, and Terry Shamblin each
pled guilty to one count of aiding and abetting the theft of firearms
from a federally licensed firearms dealer, in violation of 18 U.S.C.
§ 922(u) (1994). The district court sentenced Jonathan Buonasera to
twenty-four months imprisonment, James Buonasera to twenty-one
months imprisonment, and Shamblin to thirty months imprisonment,
each followed by three years of supervised release. They appeal,
claiming that the district court improperly applied a four-level
enhancement to their sentences under U.S. Sentencing Guidelines
Manual § 2K2.1(b)(5) (1998). We affirm.

   On June 23, 1999, the Defendants broke into Steven’s Gun Store
in Charleston, West Virginia, and stole twelve firearms. Later, the
Defendants traded three of the firearms for an "eight-ball" of crack
cocaine (3.5 grams), which they consumed that evening. At sentenc-
ing, each of the Defendants received a four-level increase under
§ 2K2.1(b)(5) because they used or possessed firearms during the
commission of another felony offense.

  This court reviews a district court’s findings of fact for clear error
and gives due deference to the district court’s application of the
                     UNITED STATES v. BUONASERA                       3
guidelines to the facts. United States v. Daughtrey, 874 F.2d 213, 217
(4th Cir. 1989). Section 2K2.1(b)(5) provides for a four-level
enhancement "[i]f the defendant used or possessed any firearm or
ammunition in connection with another felony offense." The term
"felony offense" is not limited to the offense of conviction, but rather
refers to all relevant conduct. United States v. Bostic, 168 F.3d 718,
723 (4th Cir. 1999).

   Three of the stolen firearms were traded for crack cocaine. The
Defendants argue that, because the drugs were obtained for personal
use, the firearms were not used in connection with a drug trafficking
offense. However, an exchange of drugs for guns constitutes "use"
under 18 U.S.C. § 924(c). United States v. Ulloa, 94 F.3d 949, 956
(5th Cir. 1996); United States v. Harris, 39 F.3d 1262, 1269 (4th Cir.
1994). Accordingly, the district court’s application of the four-level
enhancement under § 2K2.1(b)(5) was not in error, and we therefore
affirm each of the sentences imposed. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                           AFFIRMED